      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 1 of 30




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION
BRUCE KREITMAN,

      Plaintiff,
v.                                                            CASE NO.: 4:20-cv-44

THE FLORIDA DEPARTMENT OF
CORRECTIONS, an agency of the State
of Florida,
WEXFORD HEALTH SOURCES,
INC., a Florida corporation,
CORIZON, LLC, an out-of-state
corporation registered and doing
business in Florida, and
CENTURION OF FLORIDA, LLC, a
Florida limited liability company,
     Defendants.
_________________________________/

                                   COMPLAINT
      The Plaintiff, Bruce Kreitman, by and through the undersigned counsel,

hereby sues the Florida Department of Corrections (“FDC”), Wexford Health

Sources, Inc. (“Wexford”), Corizon, LLC (“Corizon”), and Centurion of Florida,

LLC (“Centurion”) (collectively, the “Defendants”), and alleges as follows:

                                INTRODUCTION
      1.     This is a civil rights action for monetary damages. Plaintiff is an inmate

incarcerated in Defendant FDC’s prison system. Plaintiff is suing Defendants for

deliberating depriving him of medically necessary treatment for hepatitis C.
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 2 of 30




Specifically, Plaintiff sues Defendant FDC for discriminating against him on the

basis of disability in violation of the Americans with Disabilities Act (“ADA”) and

the Rehabilitation Act (“RA”) and Defendants Wexford, Corizon, and Centurion for

their deliberate indifference to Plaintiff’s serious medical needs in violation of the

Eighth Amendment to the United States Constitution.

                           JURISDICTION AND VENUE

      2.       This Court has jurisdiction over the claims asserted herein pursuant to

28 U.S.C. § 1331 in that this is a civil action arising under the Constitution of the

United States.

      3.       Venue is proper in the Northern District of Florida, Tallahassee

Division, as Defendant FDC is headquartered with its principle place of business in

Tallahassee, Florida and a substantial part of the events or omissions giving rise to

Plaintiffs claims occurred in the Northern District of Florida. See 28 U.S.C. § 1391.

      4.       The claims alleged herein are brought within the applicable statute of

limitations.

      5.       Plaintiff has complied with all conditions precedent and has fully and

properly exhausted all administrative remedies prior to filing this action.

Alternatively, Plaintiff alleges that administrative remedies were unavailable to him

and therefore need not be exhausted prior to filing suit.




                                           2
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 3 of 30




                                  THE PARTIES

      6.     Plaintiff is an inmate incarcerated in Defendant FDC’s prison system.

He has been incarcerated since June 17, 2013. Throughout his incarceration, Plaintiff

has been housed at numerous prisons owned and operated by Defendant FDC,

including South Florida Reception Center (“SFRC”), Charlotte Correctional

Institution (“Charlotte CI”), Desoto Correctional Institution (“Desoto CI”), Hardee

Correctional Institution (“Hardee CI”), Northwest Florida Reception Center

(“NWFRC”), Marion Correctional Institution (“Marion CI”), Columbia Correctional

Institution (“Columbia CI”), Reception and Medical Center (“RMC”), and Hamilton

Correctional Institution (“Hamilton CI”). Plaintiff was denied treatment for his HCV

at every correctional facility he was housed.

      7.     Defendant FDC is an agency of the State of Florida that owns and

operates correctional facilities throughout the State, including every prison where

Plaintiff was housed and denied treatment for his HCV throughout his incarceration,

and receives federal funds to operate its agency. Defendant FDC is headquartered in

Tallahassee, Florida. Defendant FDC is responsible for the medical care of all

individuals confined in its prison system. Further, Defendant FDC is responsible for

overseeing the operations of its contractors, including Defendants Wexford,

Corizon, and Centurion. Defendant FDC discriminated against Plaintiff—a qualified




                                          3
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 4 of 30




individual with a disability due to his infection with chronic HCV—by deliberately

depriving treatment for his chronic HCV.

      8.     Defendant Wexford is a Florida corporation and provider of

correctional healthcare services. From December 2012 until June 2017, Defendant

Wexford contracted with FDC to provide healthcare services to inmates confined in

FDC prisons generally located in South Florida, including SFRC, Charlotte CI,

Desoto CI, and Hardee CI, where Plaintiff was housed and denied treatment for his

HCV. From December 2012 until approximately June 2017, Defendant Wexford

was responsible with FDC for Plaintiff’s medical care.

      9.     Defendant Corizon is an out-of-state corporation, registered and doing

business in Florida. From October 2012 until May 2016, Defendant Corizon

contracted with FDC to provide healthcare services to inmates confined in FDC

prisons not covered under Defendant Wexford’s contract, including NWFRC,

Marion CI, and RMC, where Plaintiff was housed and denied treatment for his HCV.

From October 2012 until May 2016, Defendant Corizon was responsible with FDC

for Plaintiff’s medical care.

      10.    Defendant Centurion is a Florida limited liability company and

provider of correctional healthcare services. In February 2016, Defendant Centurion

contracted with FDC to provide healthcare services to inmates confined in FDC

prisons, including Marion CI, Columbia CI, RMC, and Hamilton CI, where Plaintiff



                                         4
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 5 of 30




was housed and denied treatment for HCV. In May 2016, Defendant Centurion took

over as FDC’s healthcare vendor for the prisons previously covered under Corizon’s

contract. Following the termination of Wexford’s contract in June 2017, Defendant

Centurion became FDC’s sole healthcare provider. Since May 2016, Defendant

Centurion has been responsible with FDC for Plaintiff’s medical care.

                                        FACTS

                        Background Information on Hepatitis C

       11.       Hepatitis C is a blood borne disease caused by the hepatitis C virus

(“HCV”). The virus causes inflammation that damages liver cells and is a leading

cause of liver disease and liver transplants.

       12.       HCV can be either acute or chronic. In people with acute HCV, the

virus will spontaneously clear itself from the blood stream within six months of

exposure. Chronic HCV, on the other hand, is defined as having a detectable HCV

viral level in the blood at some point six months after exposure. Fifty (50) to eighty

(80) percent of infected people will develop chronic HCV.

       13.       Liver inflammation caused by chronic HCV can significantly impair

liver function and damage its crucial role in digesting nutrients, filtering toxins from

the blood, fighting infection, and conducting other metabolic processes in the body.

Liver inflammation can also cause fatigue, weakness, muscle wasting, skin rashes,

and arthritis.



                                            5
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 6 of 30




      14.    People with chronic HCV develop fibrosis of the liver, a process by

which healthy liver tissue is replaced with scarring. When scar tissue begins to take

over most of the liver, this extensive fibrosis is termed cirrhosis. Scar tissue cannot

perform the job of normal liver cells, so fibrosis reduces liver function and results in

the same symptoms mentioned above, but with greater intensity. Fibrosis can also

lead to liver failure and hepatocellular carcinoma (liver cancer).

      15.    The amount of liver scarring a patient has is usually measured on the

METAVIR scale. On this scale, a person can be classified F0 (no fibrosis), F1 (mild

fibrosis), F2 (moderate fibrosis), F3 (severe fibrosis), or F4 (cirrhosis).

      16.    Among those with chronic HCV, the majority will develop progression

liver disease and approximately 20% will develop cirrhosis in a 20-year timeframe.

Patients with rapid fibrosis liver progression may reach cirrhosis within as short a

timeframe as one year.

      17.    Cirrhosis    causes    additional   painful    complications,    including

widespread itching, kidney disease, jaundice, fluid retention with edema, internal

bleeding, varices (enlarged veins that develop in the esophagus or intestines, which

can burst), easy bruising, ascites (fluid accumulation in the legs and abdomen),

encephalopathy (mental confusion and disorientation), lymph disorders, increased

risk of infection, seizures, and extreme fatigue. Most of these complications can




                                           6
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 7 of 30




occur before cirrhosis. If they go untreated, some can cause death, often from

infection, bleeding, and fluid accumulation.

      18.    Abdominal ascites can require paracentesis, a procedure wherein a

needle is inserted into the abdomen to drain the fluid. Without this periodic

procedure, the fluid accumulation can decrease the available space for the patient’s

lungs, thus causing shortness of breath and difficulty breathing.

      19.    Moreover, once an HCV patient’s liver has cirrhosis, it may not be

reversible. Some patients with cirrhosis may have too much scar tissue in the liver,

even if the liver can heal to some degree once the virus is eliminated by treatment.

If scar tissue persists, the patient may still experience the complications of cirrhosis,

including liver cancer.

      20.    Chronic HCV is, as a matter of law, a serious medical need. See

Mitchell v. Nobles, 878 F.3d 869, 876 (11th Cir. 2017).

      21.    Plaintiff’s disabling condition was chronic HCV. In other words,

Plaintiff’s “disability” was chronic HCV, as defined under the ADA and RA.

                            General Prevalence of HCV

      22.    Approximately 2.7 to 3.9 million Americans have chronic HCV.

      23.    In 2000, the United States Surgeon General called HCV a “silent

epidemic,” and estimated that as much as two percent of the adult U.S. population

had HCV.



                                           7
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 8 of 30




      24.    In 2013, HCV caused more deaths than sixty other infectious diseases

combined, including HIV, pneumococcal disease, and tuberculosis.

      25.    Approximately 19,000 people die of HCV-caused liver disease every

year in the United States.

      26.    HCV is the leading indication for liver transplants in the United States.

                                  HCV in Prison

      27.    The prevalence of HCV in prison is much higher than in the general

population. It is estimated that between 16% and 41% of the United States’ jail and

prison population has HCV. Thus, incarceration is a risk factor for HCV.

      28.    Defendant FDC has reported to the media and researchers that 5,000 to

5,272 of its approximately 98,000 inmates have HCV. As of August 8, 2016,

Defendant FDC listed 4,797 inmates as having HCV in its internal records. As of

late-2017, it was estimated that FDC had knowledge of at least 7,000 inmates who

were infected with HCV.

      29.    In fact, because it is estimated that between 16% and 41% of

incarcerated people have HCV, it is likely that between 14,700 and 40,184 FDC

inmates have HCV. The true number is likely at the higher end of that spectrum

because of the high prevalence of HCV in Florida: Between 2009 and 2013, rates of

acute HCV in Florida increased by 133%.




                                          8
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 9 of 30




                           Standard of Care for HCV

      30.   For many years, there were no universally safe and effective treatments

for HCV. The standard treatment prior to 2011, which included the use of interferon

and ribavirin medications and sometimes required injections, had a long treatment

duration (up to 48 weeks), failed to cure most patients, and was associated with

numerous side effects, including psychiatric and autoimmune disorders, flulike

symptoms, gastrointestinal distress, skin rashes, and severe anemia. Moreover, not

all drug regimens worked for all types of HCV, and many could not be given to

patients with other comorbid diseases.

      31.   In 2011, however, the Food and Drug Administration (“FDA”) began

approving new oral medications, called direct-acting antiviral (“DAA”) drugs,

which have proven to work more quickly, cause fewer side effects, and treat chronic

HCV much more effectively. At first, they were designed to work in tandem with

the old treatment regimen. But beginning in 2013, the FDA began to approve DAA

drugs that can be taken alone.

      32.   As of late-2013, DAA drugs became available for HCV patients.

      33.   These DAA drugs have far fewer side effects, dramatically greater

efficacy, a shorter treatment duration (12 weeks), and are administered orally

(commonly a once-daily pill) rather than by injections. They have truly

revolutionized the way HCV is treated.



                                         9
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 10 of 30




       34.    Most importantly, 90 to 95% of HCV patients treated with any of these

DAA drugs are cured, whereas the old treatment regime only helped roughly one

third of patients.

       35.    For HCV, a “cure” is defined as a sustained virologic response (SVR)—

i.e., no detectable HCV genetic material in the patient’s blood—for three months

following the end of treatment.

       36.    In response to the revolutionary DAA medications, the American

Association for the Study of Liver Diseases (“AASLD”) and the Infectious Disease

Society of America (“IDSA”) formed a panel of experts to conduct an extensive,

evidence-based review of the testing, management, and treatment of HCV. The

results of that review have been published in a comprehensive document called the

HCV      Guidance,    which    is   updated   regularly    and    is   available   at

www.hcvguidelines.org.

       37.    The HCV Guidance set forth the medical standard of care for the

treatment of HCV, which is well-established in the medical community.

       38.    In 2014, the AASLD/IDSA panel, through the HCV Guidance,

recommended treatment with DAA drugs for all persons with chronic HCV. The

recommendation reflected the continuing medical research showing the safety,

tolerability, efficacy, and dramatic benefits of the DAA drugs.




                                         10
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 11 of 30




      39.    Treatment with DAA drugs has been the standard of care for the

treatment of HCV since 2014.

      40.    Under this standard of care, treatment with DAA drugs is expected to

cure nearly all infected persons.

      41.    The benefits of immediate treatment include immediate decrease in

liver inflammation, reduction in the rate of progression of liver fibrosis, reduction in

the likelihood of the manifestations of cirrhosis and associated complications, a 70%

reduction in the risk of liver cancer, a 90% reduction in the risk of liver-related

mortality, and a dramatic improvement in quality of life.

      42.    Treatment must be provided timely to ensure efficacy. Delay in

treatment increases the risk that the treatment will be ineffective.

                  Public Health Benefits of Treatment in Prison

      43.    Providing expanded HCV screening and DAA treatment in Florida’s

prisons would greatly reduce the number of new HCV cases in the community.

Curing the disease while people are in prison would prevent inmates from

transmitting it when released, and testing would diagnose numerous individuals who

were unaware they were infected, thus allowing them to seek treatment once

released.

      44.    Studies have shown that providing DAA treatment to everyone with

chronic HCV increases long term cost-savings. One study even found that restricting



                                          11
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 12 of 30




DAA treatment access until patients were in the later stages of fibrosis actually

results in higher per-patient costs because, while it may be initially less expensive to

delay administering DAAs, over the course of treatment, the follow-up care

outweighs the initial costs.

      45.     Thus, early DAA treatment has the potential to both drastically reduce

the incidence of HCV in the general population and also to reduce the costs

associated with serious complications from untreated HCV, such as liver transplants

and liver cancer.

            Defendants Policy and Practice of Not Providing Treatment
                         to Inmates with Chronic HCV

      46.     From late-2013, when         DAAs     first became      available, until

approximately October 2017, Defendant FDC and its medical contractors, including

Defendants Wexford, Corizon, and Centurion, had a policy and practice of not

providing DAA drugs to inmates with chronic HCV.

      47.     Defendant FDC enforced such policy and practice despite knowing that

the failure to provide DAA drugs to inmates with HCV subjects those inmates to an

unreasonable risk of pain, liver failure, cancer, permanent damage to their health,

and even death. By doing so, Defendant FDC has caused the unnecessary and wanton

infliction of pain and an unreasonable risk of serious damage to the health of inmates

infected with HCV, including the Plaintiff.




                                          12
     Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 13 of 30




      48.   From December 2012 until June 2017, Defendant Wexford utilized the

same policy and practice of not providing DAA drugs to inmates with HCV as

Defendant FDC. Defendant Wexford enforced such policy and practice despite

knowing that the failure to provide DAA drugs to inmates with HCV subjects those

inmates to an unreasonable risk of pain, liver failure, cancer, permanent damage to

their health, and even death. By doing so, Defendant Wexford has caused the

unnecessary and wanton infliction of pain and an unreasonable risk of serious

damage to the health of inmates infected with HCV, including the Plaintiff.

      49.   From October 2012 until May 2016, Defendant Corizon utilized the

same policy and practice of not providing DAA drugs to inmates with HCV as

Defendant FDC. Defendant Corizon enforced such policy and practice despite

knowing that the failure to provide DAA drugs to inmates with HCV subjects those

inmates to an unreasonable risk of pain, liver failure, cancer, permanent damage to

their health, and even death. By doing so, Defendant Corizon has caused the

unnecessary and wanton infliction of pain and an unreasonable risk of serious

damage to the health of inmates infected with HCV, including the Plaintiff.

      50.   At all relevant times since May 2016, Defendant Centurion has utilized

the same policy and practice of not providing DAA drugs to inmates with HCV as

Defendant FDC. Defendant Centurion enforced such policy and practice despite

knowing that the failure to provide DAA drugs to inmates with HCV subjects those



                                        13
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 14 of 30




inmates to an unreasonable risk of pain, liver failure, cancer, permanent damage to

their health, and even death. By doing so, Defendant Centurion has caused the

unnecessary and wanton infliction of pain and an unreasonable risk of serious

damage to the health of inmates infected with HCV, including the Plaintiff.

       51.    From late-2013, when DAA drugs first became available, until

approximately November 2017, when Defendant FDC was court-ordered 1 to begin

treating HCV-infected inmates, Defendants failed and/or refused to provide DAA

drugs to thousands of inmates with HCV—including Plaintiff—in contravention of

the prevailing standard of care and in deliberate indifference to the serious medical

needs of inmates with chronic HCV in Florida. This policy was implemented

because of the cost of the treatment.

       52.    As a result of Defendants failure and/or refusal to provide DAA drugs,

over 100 inmates died of untreated HCV and hundreds more suffered irreparable

liver damage.

       53.    Defendants also unjustifiably delayed providing treatment to HCV-

infected inmates, even though the standard of care requires treatment as early as

possible. Delayed DAA treatment increases the risk that the treatment will be




1
  See Hoffer v. Jones, 290 F. Supp. 3d 1292 (N.D. Fla. 2017) (granting preliminary injunction);
see also Hoffer v. Inch, 382 F. Supp. 3d 1288 (N.D. Fla. 2019) (granting permanent injunction).


                                              14
     Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 15 of 30




ineffective. If treatment is delayed until a patient develops decompensated cirrhosis,

a liver transplant may provide the only cure.

      54.    At all times relevant hereto, Defendants categorically withheld

treatment from FDC inmates with HCV but did not categorically withhold treatment

from inmates with other similar diseases or conditions (such as HIV) or from other

inmates without similar diseases or conditions.

      55.    Defendants had a policy under which inmates with chronic HCV were

not provided lifesaving medications for their disability, while inmates with other

disabilities had access to lifesaving medications.

      56.    Defendants refused to provide FDC inmates, including the Plaintiff,

with the necessary treatment for their HCV, and the only treatment recommended

under the prevailing standard of care, because of the cost of the treatment.

      57.    Defendants discriminated against Plaintiff and other HCV-infected

inmates on the basis of disability.

                Defendants Deliberately Deprived Plaintiff of
             Medically Necessary Treatment for His Chronic HCV

      58.    Plaintiff has been incarcerated in the Florida prison system since June

17, 2013. He has a history of HCV since approximately 2005, which was diagnosed

by FDC staff during a prior incarceration. At his initial intake health screening in

2013, Plaintiff informed FDC medical staff that he had HCV. Thereafter, a blood

draw was performed by FDC medical staff, which confirmed Plaintiff’s diagnosis

                                         15
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 16 of 30




with HCV. Plaintiff was subsequently referred to the Chronic Illness Clinic for his

chronic HCV for “monitoring.”

      59.    Throughout his incarceration, Plaintiff regularly inquired about the

condition of his liver and requested treatment for his HCV. All of Plaintiff’s requests

were denied. Moreover, Plaintiff was not adequately informed of the severity of his

liver disease and the substantial health risks associated with chronic HCV.

      60.    From June 2013 until January 2018, Plaintiff was only given routine

blood draws to monitor his HCV. During this time period, Plaintiff was not provided

treatment for HCV and, in particular, was not provided DAAs even though treatment

with DAAs was required under the standard of care since 2014.

      61.    DAA medications were available to Defendants upon request.

However, Defendants did not request DAA drugs for, or provide DAA drugs to,

Plaintiff until January 2018.

      62.    Whether an FDC inmate receives DAA treatment almost exclusively

relies on the inmate’s METAVIR or fibrosis score (F0-F4). Under FDC’s guidelines,

inmates are then prioritized for treatment based on their fibrosis score, which reflects

the stage and progression of their liver disease. Nonetheless, until November 2017,

Defendants failed to require or perform the necessary tests to determine the stage

and progression of Plaintiff’s HCV, and thus, whether Plaintiff met the criteria for

treatment under FDC’s guidelines.



                                          16
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 17 of 30




      63.    It was not until November 2017—more than twelve (12) years after

FDC diagnosed him with HCV—that Plaintiff was given a FibroSure test to

determine his fibrosis score. The results showed a fibrosis score of F4, thus

indicating that Plaintiff had cirrhosis. However, Plaintiff’s liver was likely cirrhotic

prior to November 2017. In fact, Plaintiff’s physicians suspected he had developed

cirrhosis, as well as variceal bleeding, in as early as 2016. Despite Plaintiff’s clinical

presentation, no DAA treatment was provided to Plaintiff at that time.

      64.    For years Defendants led Plaintiff to believe that he was on the list to

be treated. But Defendants had no intention of treating Plaintiff. Instead, Defendants

withheld treatment from Plaintiff until January 2018 in order to save costs and

increase profits. Treatment was only provided to Plaintiff after the Court in Hoffer

ordered FDC to begin treating HCV-infected inmates with DAA medications.

      65.    Throughout his incarceration, Plaintiff repeatedly and specifically

requested medical treatment for his HCV, both verbally and through the grievance

process. Plaintiff even offered to pay for the medication himself. Defendants refused

these requests. In fact, Plaintiff was told that he did not qualify for treatment under

FDC’s treatment guidelines. Instead, Defendants merely continued to “monitor”

Plaintiff’s HCV from June 2013 until January 2018, at which time Plaintiff finally

received DAA treatment.




                                           17
     Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 18 of 30




      66.   Plaintiff repeatedly requested an accommodation for his chronic

HCV—that is, treatment which could result in a cure for his disability. This request

for DAA treatment was a request for a reasonable accommodation in that DAA drugs

are the only recommended form of treatment capable of clearing HCV from

Plaintiff’s body. Nonetheless, Defendants denied providing Plaintiff with such

treatment until January 2018.

      67.   Plaintiff’s request for DAA drugs as treatment for HCV was a

reasonable request for a reasonable accommodation as the Defendants were

constitutionally required to provide such medication as treatment for HCV.

Administering DAA drugs were necessary under the prevailing standard of care for

treating individuals with HCV, and has been since 2014.

      68.   Despite Plaintiff’s HCV-diagnosis, severe HCV-related symptoms, and

repeated requests, Plaintiff was not provided DAA treatment until January 2018.

      69.   Plaintiff should have received treatment with DAA drugs as early as

2014 in accordance with the prevailing standard of care.

      70.   Plaintiff ultimately developed cirrhosis of the liver, and other serious

complications associated with cirrhosis, due to Defendants’ refusal and delay in

providing treatment for his HCV.

      71.   Defendants refused to provide DAA treatment for Plaintiff’s HCV

because Defendants had a policy and practice of not providing DAA drugs to HCV



                                        18
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 19 of 30




inmates. This policy and practice was implemented for non-medical reasons,

including, inter alia, the cost of the treatment.

      72.    In other words, Defendants’ refusal to provide DAA treatment for non-

medical reasons constituted a deliberate indifference towards Plaintiff and his

serious medical need and disability.

      73.    By being denied access to DAA treatment for his HCV by the

Defendants, Plaintiff was denied meaningful access to prison programs, services,

and activities, including access to medical services.

      74.    Plaintiff has suffered and continues to suffer from a variety of

symptoms directly caused by or associated with HCV including, but not limited to:

weight loss, surface bleeding, dry and itchy skin, nausea, confusion, increased

muscle weakness, severe abdominal pain, and joint pain, and extreme fatigue. In

fact, some days Plaintiff’s is unable to muster up enough strength to get out of bed.

      75.    Plaintiff has also suffered and continues to suffer from a variety of

symptoms or conditions indirectly caused by or associated with HCV including, but

not limited to: cirrhosis, splenomegaly, anemia, jaundice, portal hypertension,

esophageal varices with bleeding, and ascites.

      76.    In short, Plaintiff has suffered serious, substantial, and permanent

injuries, including irreparable liver damage, as a result of Defendants’ failure to

provide him necessary medical care and treatment for his chronic HCV.



                                           19
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 20 of 30




      77.    The irreparable damage suffered by Plaintiff may have been prevented

if not for Defendants’ unconstitutional denial and delay of treatment for HCV.

Plaintiff continues to suffer damages as a result of Defendants’ deliberate

indifference to his serious medical need and disability.

                             COUNT I
    TITLE II OF THE AMERICANS WITH DISABILITIES ACT (ADA)
                      (Against Defendant FDC)

      78.    Plaintiff incorporates and re-alleges paragraphs 1 through 77 as if fully

set forth herein.

      79.    This count is brought under Title II of the Americans with Disabilities

Act (ADA), 42 U.S.C. 12101, et seq. and 42 U.S.C. §§ 12131–12134, and its

implementing regulations.

      80.    The ADA prohibits public entities from discriminating against

individuals with disabilities in their services, programs, and activities. 42 U.S.C. §§

12131–12134; see also 28 C.F.R. §§ 35.130. In other words, the ADA impose an

affirmative duty on public entities to create policies and procedures to prevent

discrimination based on disability.

      81.    Defendant FDC is a “public entity” within the meaning of 42 U.S.C. §

12131(1) and 28 C.F.R. § 35.104.

      82.    Plaintiff had chronic HCV, which is a physiological disorder or

condition that affects one or more body systems, including but not limited to the



                                          20
     Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 21 of 30




digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic systems,

and is therefore a physical impairment. 42 U.S.C. § 12102(1) & (2); 28 C.F.R. §

35.108(a) & (b). This physical impairment substantially limits one or more major

life activities, including but not limited to eating, walking, bending, lifting,

concentrating, thinking, and communicating; the operation of major bodily functions

such as digestive, gastrointestinal, immune, circulatory, cardiovascular, and hemic

systems; and the operation of the liver. 42 U.S.C. § 12102(2); 28 C.F.R. § 35.108(c).

      83.    In other words, Plaintiff’s chronic HCV caused him to have a disability

as defined under the ADA. Stated differently, Plaintiff’s disability was chronic HCV.

      84.    Plaintiff has a record of having an impairment that substantially limits

one or more major life activity, as he has a history of such an impairment. 42 U.S.C.

§ 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii) & (e).

      85.    Plaintiff is regarded by FDC as having an impairment that substantially

limits one or more major life activity, as FDC perceives him as having such an

impairment. 42 U.S.C. § 12102(1)(C) & (3); 28 C.F.R. § 35.108(a)(1)(iii) & (f).

Defendant FDC has subjected Plaintiff to a prohibited action because of an actual or

perceived physical impairment.

      86.    Plaintiff was a qualified individual with a disability because he met the

essential eligibility requirements for the receipt of services or the participation in




                                         21
     Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 22 of 30




programs or activities provided by Defendant FDC, including but not limited to

medical services. 42 U.S.C. § 12131(2); 28 C.F.R. § 35.104.

      87.    By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC excluded Plaintiff from participation in, and denied

him the benefits of, FDC services, programs, and activities (such as medical

services) by reason of his disability. 42 U.S.C. § 12132; 28 C.F.R. § 35.130(a).

      88.    By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC subjected Plaintiff to discrimination. 42 U.S.C. §

12132; 28 C.F.R. § 35.130(a).

      89.    DAAs are the only effective medical treatment available for HCV under

the prevailing standard of care, and is the constitutionally-required treatment under

the Eighth Amendment. Plaintiff requested DAA treatment for his HCV, which was

a request for a reasonable accommodation for his HCV. By denying or delaying in

providing DAA treatment to Plaintiff, Defendant FDC refused or failed to provide

Plaintiff a reasonable accommodation for his request for treatment of his HCV in

violation of Title II of the ADA.

      90.    Defendant FDC failed to provide Plaintiff with equal access to and

enjoyment of effective medical services. 28 C.F.R. § 35.130(b)(1).



                                         22
     Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 23 of 30




      91.    Defendant FDC utilized criteria or methods of administration that had

the effect of subjecting Plaintiff to discrimination and that defeated or substantially

impaired accomplishment of the objectives of medical treatment for HCV. 28 C.F.R.

§ 35.130(b)(3).

      92.    DAAs were readily available to Defendant FDC during this time period

and yet it categorically refused to provide Plaintiff with treatment that the medical

community deems essential.

      93.    Defendant FDC denied and delayed providing Plaintiff with the

necessary treatment and reasonable accommodation for his HCV because of the cost

of the treatment and accommodation.

      94.    Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

Such violations include but are not limited to:

             (a)    FDC’s decision to adopt and enforce a policy of not providing

      treatment to HCV-infected inmates;

             (b)    FDC’s refusal to provide Plaintiff with necessary medical

      treatment for his HCV, and the only treatment available under the prevailing

      standard care;

             (c)    FDC’s refusal to provide Plaintiff with DAA drugs because of

      the high, unbudgeted cost of the treatment; and



                                          23
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 24 of 30




             (d)    To the extent it lacked sufficient funds to purchase and treat

      HCV-infected inmates like Plaintiff with DAAs, FDC’s refusal or failure to

      even request adequate funding from the Florida Legislature.

      95.    Had Defendant FDC not delayed but instead provided Plaintiff with

DAA treatment and the reasonable accommodation he requested throughout his

incarceration, Plaintiff would not have suffered additional injuries, including both

physical injuries and emotional pain and suffering.

      96.    Defendant FDC owed Plaintiff a non-delegable duty to ensure that his

wellbeing would not be compromised as a result of discrimination based on his

disability. As such, Defendant FDC is vicariously liable for the actions of any and

all persons or entities Defendant FDC contracted out its medical services to or

otherwise designated to care for Plaintiff.

      97.    As a direct and proximate cause of Defendant FDC’s actions and

omissions, Plaintiff has suffered and continues to suffer from harm and violation of

his ADA rights.

      WHEREFORE, Plaintiff demands judgment against Defendant FDC for

compensatory damages, including for physical injury, disfigurement, permanent

physical injury, and emotional pain and suffering, for all prejudgment interest

allowable under law, for attorney’s fees and costs incurred in connection with this

litigation, and for such other relief as this court deems appropriate.



                                          24
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 25 of 30




                               COUNT II
            SECTION 504 OF THE REHABILITATION ACT (RA)
                        (Against Defendant FDC)

      98.      Plaintiff incorporates and re-alleges paragraphs 1 through 77 as if fully

set forth herein.

      99.      This count is brought under Section 504 of the Rehabilitation Act (RA),

29 U.S.C. § 701, et seq. and 29 U.S.C. § 791–794, et seq., and its implementing

regulations.

      100. Section 504 of the RA prohibits discrimination against persons with

disabilities by any program or activity receiving Federal financial assistance. 29

U.S.C. § 794(a).

      101. Defendant FDC is a program or activity receiving federal financial

assistance within the meaning of 29 U.S.C. § 794.

      102. Defendant FDC excluded Plaintiff—a qualified individual with a

disability—from participation in, and denied him the benefits of, programs or

activities solely by reason of his disability (chronic HCV). 29 U.S.C. § 794(a); 29

U.S.C. § 705(20); 28 C.F.R. § 42.503(a).

      103. Defendant FDC subjected Plaintiff—a qualified individual with a

disability—to discrimination. 29 U.S.C. § 794(a).




                                           25
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 26 of 30




      104. Defendant FDC denied Plaintiff—a qualified handicapped person—the

opportunity accorded to others to participate in programs and activities. 28 C.F.R. §

42.503(b)(1).

      105. Defendant FDC utilized criteria or methods of administration that either

purposely or in effect discriminate on the basis of handicap, and defeat or

substantially impair accomplishment of the objectives of FDC’s programs or

activities with respect to handicapped persons. 28 C.F.R. § 42.503(b)(3).

      106. Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

      107. As a direct and proximate cause of Defendant FDC’s exclusion and

discrimination, Plaintiff has suffered and continues to suffer from harm and violation

of his RA rights.

      WHEREFORE, Plaintiff demands judgment against Defendant FDC for

compensatory damages, including for physical injury, disfigurement, permanent

physical injury, and emotional pain and suffering, for all prejudgment interest

allowable under law, for attorney’s fees and costs incurred in connection with this

litigation, and for such other relief as this court deems appropriate.




                                          26
      Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 27 of 30




                                COUNT III
        42 U.S.C. § 1983 – EIGHTH AMENDMENT MONELL CLAIM
            (Against Defendants Wexford, Corizon, and Centurion)

      108. Plaintiff incorporates and re-alleges Paragraphs 1 through 77 as if fully

set forth herein.

      109. This count is brought through 42 U.S.C. § 1983 and against Defendants

Wexford, Corizon, and Centurion for violation of the Eighth Amendment’s

prohibition of cruel and unusual punishment on inmates.

      110. At all times relevant hereto, Defendants Wexford, Corizon, and

Centurion and their policymakers knew about and enforced policies, practices,

and/or custom that exhibited deliberated indifference to Plaintiff’s serious medical

needs in violation of the Eighth Amendment. Defendants Wexford, Corizon, and

Centurion, acting through their employees and agents, intentionally delayed, failed,

and refused to provide Plaintiff with treatment that will address his serious medical

needs despite knowing that its actions would result in Plaintiff’s continued suffering

and exposure to liver failure and its symptoms, liver cancer, and death.

      111. Defendants Wexford, Corizon, and Centurion have caused the wanton

infliction of pain upon Plaintiff, an HCV-infected inmate, by exhibiting deliberate

indifference to his serious medical needs and condition.

      112. The refusal to provide treatment by Defendants Wexford, Corizon, and

Centurion, acting through their employees and agents, worsened Plaintiff’s serious



                                         27
     Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 28 of 30




medical condition. Left untreated, Plaintiff’s medical needs posed a substantial risk

of serious harm, and in fact, did cause actual harm. Defendants Wexford, Corizon,

and Centurion knew of this substantial risk of serious harm, and the actual harm,

faced by Plaintiff, and yet disregarded those risks and harms by failing to provide

Plaintiff with the medication that would have alleviated those risks and harms. Thus,

Defendants Wexford, Corizon, and Centurion have been deliberately indifferent to

the substantial risk of serious harm posed to Plaintiff in connection with his chronic

HCV.

       113. By denying Plaintiff medically-necessary treatment for his HCV, or

unjustifiably delaying in providing such treatment, Defendants Wexford, Corizon,

and Centurion imposed punishment far in excess of that authorized by law, contrary

to the Eighth Amendment.

       114. Defendants Wexford, Corizon, and Centurion’s denial and delay of the

medically necessary treatment for Plaintiff’s HCV violated all standards of decency,

contrary to the Eighth Amendment.

       115. Defendants Wexford, Corizon, and Centurion’s actions with respect to

Plaintiff amounted to grossly inadequate care; medical care that can only charitably

be described as cursory such that it amounted to no medical care at all.

       116. Defendants Wexford, Corizon, and Centurion refused to provide

treatment for Plaintiff’s HCV because they had a policy and practice of not providing



                                         28
     Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 29 of 30




DAA drugs to HCV patients, which was implemented for non-medical reasons,

including the cost of the treatment.

      117. The constitutional violations of Defendants Wexford, Corizon, and

Centurion, through the actions and omissions of their employees and agents, were

directly and proximately caused by policies, practices, and/or customs implemented

and enforced by Defendants Wexford, Corizon, and Centurion.

      118. As a direct and proximate result of the policies, practices, customs, and

deliberate indifference of Defendants Wexford, Corizon, and Centurion, Plaintiff has

suffered substantial damages, including permanent physical injuries and emotional

pain and suffering.

      WHEREFORE, Plaintiff demands judgment against Defendants Wexford,

Corizon, and Centurion for compensatory damages, punitive damages, attorney’s

fees and costs, and such other relief as this court deems appropriate.

                          DEMAND FOR JURY TRIAL

      Plaintiff demands a jury trial for all counts alleged above.




                           [Signatures on following page]

                                         29
Case 4:20-cv-00044-AW-MJF Document 1 Filed 01/28/20 Page 30 of 30




                             Respectfully submitted,

                             ANDREWS LAW FIRM
                             822 North Monroe Street
                             Tallahassee, Florida 32303
                             T: (850) 681-6416 / F: 681-6984

                             /s/ John M. Vernaglia
                             STEVEN R. ANDREWS (FBN 0263680)
                             RYAN J. ANDREWS (FBN 0104703)
                             JOHN M. VERNAGLIA (FBN 1010637)
                             steve@andrewslaw.com
                             ryan@andrewslaw.com
                             john@andrewslaw.com
                             service@andrewslaw.com
                             Counsel for Plaintiff




                               30
